Citation Nr: 1140578	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-13 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for hypertensive retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to September 1977 and from October 1990 to June 1991.  He had active duty in Southwest Asia from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which-in pertinent part, granted entitlement to service connection for hypertensive retinopathy and assigned an initial noncompensable rating, effective in September 2008.  The Veteran appealed the initial rating.

In light of the fact the Veteran contested the initial evaluation of his disability, the Board has styled the issue of the case as reflected on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO); the transcript of this hearing is associated with the record. 

In a March 2010 rating decision, the DRO granted a compensable rating of 20 percent for the hypertensive retinopathy, effective retroactive to September 2008.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim for a higher rating, and returned the case to the Board for further appellate review.



FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the October 2010 Board remand.

2.  The Veteran's hypertensive retinopathy manifests with visual fields within normal limits bilaterally, equating to visual acuity of 20/50 in each eye.  Best corrected far visual acuity in the right eye is 20/30; and in the left eye, 20/25.  Corrected near visual acuity is 20/25 in the right eye and 20/20 in the left eye.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 20 percent for hypertensive retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.75, 4.79, Diagnostic Code (DC) 6006 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's hypertensive retinopathy.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.


Analysis

The history of the Veteran's claim is set forth in the Introduction.  His hypertensive retinopathy is rated under DC 6006.  The applicable rating criteria require this eye disorder to be rated either on the basis of visual impairment due to the disorder or on incapacitating episodes.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6006, Note.

The September 2008 examination report reflects that the examiner conducted a review of the claims file.  The report notes the Veteran's complaints of blurred vision bilaterally along with postorbital pressure.  The examiner noted parenthetically that the Veteran's reported symptoms on awakening did not appear related to how he used his eyes.  He reported a history of sinus symptoms, and that his last eye examination was approximately nine months earlier.  The Veteran denied a prior history of eye trauma, neoplasm,  hospitalization, congestive or inflammatory, or incapacitating episodes.  Physical examination revealed the absence of keratoconus, nystagmus, loss of eyebrows or eyelashes, ptosis, lagophthalmos, symblepharon, diplopia, or strabismus.

The Veteran's right eye uncorrected far vision was 20/60, corrected to 20/20.  Uncorrected near vision was 20/40, corrected to 20/20.  Left eye uncorrected far vision was 20/40, corrected to 20/40, and uncorrected near vision was 20/40, corrected to 20/20.  The examiner noted that the Veteran's visual acuity was not worse than 5/200.  Both eye lens were in place, but there was mild nuclear lenticular changes in both eyes.  Fundoscopic examination revealed normal optic nerve that was flat and pink in both eyes.  There was mild anteriolar narrowing of the vessels in both eyes.  The macula and fundus were within normal limits in both eyes.  The media was clear in both eyes, and there were no holes, tears, or retinal detachment.  Slit lamp examination revealed lids/lacrimal within normal limits, and the sclera/conjunctiva was quiet in both eyes.  The cornea was clear in both eyes, and the anterior chamber was deep and quiet in both eyes.  The iris was within normal limits in both eyes and, as noted earlier, there were mild lenticular changes in both eyes.  There was no afferent papillary defect and range of motion was full.  The examiner diagnosed mild hypertensive retinopathy bilaterally, mild cataracts, and myoptic astigmatism with presbyopia in both eyes.

The examiner noted the Veteran worked full time as a construction foreman, and noted the Veteran's eye disorder had no significant occupation effects.  Based on his review of the Veteran's records and the objective findings on clinical examination, the examiner opined the Veteran's blurred vision was not causally related to his hypertension, and the hypertension was then currently controlled with medication.  Further, the Veteran's visual acuity was correctable to 20/20, distance and near, with full-time use of spectacles.  The examiner further noted that the Veteran's early hypertensive retinopathy and cataracts were so mild that they did not preclude 20/20 visual acuity in both eyes.  The examiner advised the Veteran to follow up with his primary care provider for evaluation of any further postorbital symptoms to rule out a sinus disorder.

The Veteran denied having experienced any incapacitating episodes.  Thus, the Veteran's hypertensive retinopathy is rated on the basis of the impairment of his visual acuity.  With corrected right eye vision of 20/20 and 20/40 in the left eye, the January 2009 rating decision assigned a noncompensable rating.  See 38 C.F.R. § 4.79, DC 6006-6066.  The Board agrees that the objective findings more nearly approximated a noncompensable rating.  38 C.F.R. §§ 4.7, 4.31.

At the DRO hearing the Veteran related that he experienced blurred vision upon rising anytime after laying down.  The DRO arranged another examination.

The September 2009 examination report reflects the Veteran reported blurred vision for approximately 20 minutes after sleeping or lying down.  Use of spectacles did not seem to help the symptoms, only passage of time.  He reported the symptoms had grown worse over the years.  Muscle examination revealed no diplopia.  Fundoscopic examination revealed mild hypertensive retinopathy in both eyes.  There was no visual field defect.  The Veteran's uncorrected distance visual acuity was 20/50 in each eye, corrected to 20/25 in each eye.  Corrected near vision was 20/30 in each eye.  Slit lamp examination revealed mild cataracts in each eye.  The lens were intact.  There were no physical findings of abnormal accommodation, lacrimal duct function, eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner diagnosed mild hypertensive retinopathy and mild cataracts bilaterally, with no significant occupation effects.  The examiner noted the Veteran was a glaucoma suspect based on his cup-to-disc ratio of the optic nerve in each eye, and the Veteran needed to obtain routine baseline testing.  The examiner also noted that the Veteran's mild hypertensive retinopathy did not affect his visual acuity, and the Veteran's mild cataracts or the fact that he was a glaucoma suspect did not explain the Veteran's reported symptoms.  The Veteran's Goldman Visual Field Chart was placed in the claims file.  See 38 C.F.R. § 4.77, Fig. 2.

Although the September 2009 examination report noted that there was no visual field defect, the DRO determined the Veteran's charts showed visual field defects.  Granting the Veteran all benefit of the doubt, the DRO decided that, since the examiner noted the examination results did not explain the Veteran's blurred vision, the blurred vision was deemed to be the result of the Veteran's hypertensive retinopathy.  See 38 C.F.R. § 4.3.  On initial appellate review, the Board remanded the case in October 2010 for a certified specialist to interpret the visual field charts.

The November 2010 examination report reflects the examiner noted the purpose of the examination.  The examiner noted the diagnosis of hypertensive retinopathy at the September 2009 examination and that the examiner interpreted the Goldman Charts as having shown normal visual fields.  The November 2010 examination report reflects that the Veteran again reported blurred vision in the morning, with the right eye occasionally being red in the morning, and that he felt a pulling-like sensation.  Examination revealed uncorrected right far vision of 20/70+1 and 20/40 on the left.  Right corrected far vision was 20/30+3, and 20/25-2 on the left.  Confrontation fields and motility were full.  Slit lamp examination showed anterior segments were normal.  Dilated examination showed congenital cataracts in both eyes.  Goldman Fields were performed, and the examiner noted that they were very similar to the September 2009 fields.  The examiner observed that, although some points of the field were less than the VA rating normal field, both the September 2009 and November 2010 fields were essentially within normal limits of the testing machine, even though they may not have hit the VA rating normal points on all areas.  The examiner noted the Veteran's results were not a pathologic pattern.

The Veteran was referred to the eye clinic for another examination later in November 2010.  That examination revealed corrected visual acuity of 20/30 in the right eye and 20/25 in the left eye.  The right eye was not red on examination, but the examiner noted it may be due to possible subconjunctival hemorrhage due the use of blood thinners for treatment of another disability.  The assessment was refractive error with presbyopia, dry eye syndrome, and mild cataracts.  The visual field examination showed a remaining visual field of 430 degrees in the left eye and 425 degrees in the right eye, which equates to visual acuity of 20/50 in each eye.  When considering the exhibited decreased visual acuity and field defect, a rating greater than the assigned 20 percent is neither met nor approximated at any time during the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.79, DC 6006-6080.  


ORDER

An initial disability rating in excess of 20 percent for hypertensive retinopathy is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


